Title: [Titlepage]
From: Adams, John Quincy
To: 


       a e A. b, c, d, e, f, g, h, i, j, k, l, m, n, o, p, q, r, s, t, u,
       received u h, z o mb w, e, a, f k, v i,
       v, w, x, y, z
       j
       
        Dear
       
       
       
       
       
     
      Journal
      
      L
      
      
      
     
     
      Jaulvob.
      
      D.
      
      
      
     
     
      Siumcez
      
       r.
      
      
      
     
     
      Saufrit
      
      
      
      
      
       august
     
     
      
      
      jaulvob
      
      a
      
     
     
      
      
      
      have
      
      
     
     
      Journal.
      
      
      a
      
      
     
     
      Jaulvob.
      
      
      
      
      
     
     
      Siumcez.
      f
      
      
      o
      
     
     
      Saufrit.
      
      
      
      favours
      
     
    
   
        
   
   Titlepage of D/JQA/3, covering the period 25 July–30 Sept. 1780, which describes JQA’s journey from France to Holland and his settlement there, where JA began efforts which later culminated in Dutch recognition and financial aid to the American colonies. This Diary booklet, approximately 7¼″ × 4½″, is subdivided by JQA into three distinct “volumes,” as he described them, corresponding to three twelve-leaf sections which have been sewn together with two blank pages between volumes two and three. The divisions occur at 17–18 Aug. and 9–10 Sept.


        
   
   The titlepage was written probably sometime between 25 July and 10 Sept., when JQA seems to have perfected part of the cipher which is started here. Presumably he began at the top of the titlepage a simple transposition of the alphabet, which is perfected and used in the enciphered message found on the second of two otherwise blank leaves separating entries for 9 and 10 Sept. Near the left margin at the center and bottom of the title-page, JQA appears to manipulate a seven-letter word combination, presumably generated from the word “Journal.” There are other markings to the right of these, most of which have been crossed out and probably have little or no connection with the rest.


        
   
   After 31 Jan., the day on which JQA’s second Diary booklet ended, he and the other Americans continued on their way to Paris. The party left Bordeaux on 2 Feb., traveled through Angoulême, Poitiers, Tours, and Orléans, and arrived in Paris late in the afternoon of 9 Feb. The Adamses took lodgings at the Hôtel de Valois in the rue de Richelieu, where JA was to remain until he left for Holland the following July. While JA visited Benjamin Franklin at Passy, the Comte de Vergennes, French secretary of state for foreign affairs, at Versailles, and others during his first week in the French capital, JQA, CA, and Sammy Johonnot were placed in school in Passy the day after their arrival. There they attended the pension academy of M. Pechigny and his wife, which was highly popular among Americans who had children in France (Dana, Journal; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .3:272–273). JQA’s American schoolmates at Pechigny’s may have been the same who attended Le Coeur’s school with him in 1778–1779. Few, however, can be identified. One was Jesse Deane, son of Silas Deane, the American Commissioner in Paris whom JA replaced. Young Deane had originally come to France in 1778 with JA and JQA and remained in Europe until 1783, living with his father in Ghent and London during the last two years. Another American student at Passy who attended Le Coeur’s and possibly Pechigny’s school was Charles B. Cochran, a South Carolinian, who later returned to his native state to practice law and served in the state legislature. There may have been other Americans at the school, but none was subsequently mentioned by JQA (entry for 5 Sept., below; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:271; John B. O’Neall, Biographical Sketches of the Bench and Bar of South Carolina, 2 vols., Charleston, 1859, 2:600; Walter B. Edgar, ed., Biographical Directory of the South Carolina House of Representatives, 2 vols., Columbia, 1974, 1:238, 267; Cochran to JQA, 5 June 1809, Adams Papers).


        
   
   JQA’s course of study at Pechigny’s in-cluded Latin and Greek, geography, mathematics, writing, and drawing. When JA wrote to Pechigny some months later he asked that his sons be excused from dancing and fencing instruction and requested that they “attend the Drawing and Writing Masters, and bend all the rest of their Time and attention, to Latin, Greek, and French, which will be more useful and necessary for them in their own Country, where they are to spend their Lives.” Somewhat earlier JA had advised JQA to concentrate on Latin and Greek, “leaving the other studies to be hereafter attained, in your own Country” (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 3:348, 309). While JA found his sons’ schooling expensive, he was “well satisfied with the Care that is taken of them, and with the progress they make.” For JQA’s part, he was “very content with his situation” during the half year he was to remain there (same). In addition to letters about his studies, the Adams Papers also contain a copy of JQA’s English translation of La Fontaine’s fables, made between 31 March and 16 Aug. 1780 (M/JQA/42, Adams Papers, Microfilms, Reel No. 237).


        
   
   In midsummer 1780 JA left Paris for Amsterdam with his two sons. For his reasons for doing so, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:434–435, as well as the sources mentioned there. On 30 Aug., JQA and CA were placed as boarding students in the well-known Latin School on the Singel, in the heart of the city. The school is described in some detail in the diary entries which follow. Regrettably, JQA’s Diary ends a month later and is not resumed until the following summer, but not before he hinted of growing difficulties with the native language and the segregation imposed, “because we dont understand the Dutch.” Attempts to overcome language problems may also help to explain why the pair remained at the school during a three-week vacation a short while later. JA, with whom the boys spent Wednesday and Saturday afternoons and Sundays, became so displeased with their course of studies that he wrote, though never sent, a letter to Rector Verheyk, preceptor of the school, complaining about his holding JQA back, which he regarded as “a damage to interrupt him in Greek, which he might go on to learn without understanding Dutch.” Matters came to a head on 10 Nov., when JA promptly removed them from the school after he received a strongly worded letter from Verheyk (entry for 6 Sept., below; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 4:10, 11–12).


       
      